DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parron et al. (US Publication 2019/0394786 A1).
In regards to claims 1 and 13 Parron et al. (US Publication 2019/0394786 A1) a method for reporting a resource, comprising: obtaining, by a terminal device, first configuration information configured by a network device determining, by the terminal device, a first wireless time-frequency resource according to the first configuration information (see paragraphs 193-194, see paragraph 87; see figure 8 step 810; the first downlink control message that indicates the PRBs of the resource pool and the sub-frames of the resource pool; the selected PRBs, the selected sub-frames, and that the other UEs are to mute sidelink transmissions in the selected PRBs in the selected sub-frames to enable the V2V sidelink transmission of the prioritized message;) the first wireless time-frequency resource being used for terminal- to-(see paragraph 193-194; the V2V transmission implies terminal to terminal communications); obtaining, by the terminal device, second configuration information configured by the network device; determining, by the terminal device, a second wireless time-frequency resource according to the second configuration information (see paragraph 203; The processing circuitry may be further configured to encode, for transmission, a second downlink control message that instructs the UE to sense a sidelink channel in accordance with one or more channel sense parameters); obtaining, by the terminal device, a measurement result of the first wireless time-frequency resource by sensing the second wireless time-frequency resource (see paragraph 204; see paragraphs 97-98, see figure 8 step 830; the second downlink control message instructs the UE to perform radio-layer measurements within sidelink resource pools to determine candidate resources available for sidelink transmission); and reporting, by the terminal device, the measurement result of the first wireless time-frequency resource to the network device, the measurement result comprising resource availability information, wherein the terminal device supports a network scheduled terminal-to-terminal communication resource mode (see paragraph 203; see paragraph 99; see figure 8, step 835; a second uplink control message that indicates one or more results of the sense measurements in accordance with the channel sense parameters (from above, this is implicitly the measurement result of the V2V sidelink resource pool); the V2V sidelink communication that the PRBs are used for implies the supporting of the terminal-to-terminal communications), and wherein a time position or range of the first wireless time-frequency resource to be (see paragraph 76; each resource element may be indexed).  
In regards to claims 2 and 14, Parron teaches, wherein the first configuration information is configured to indicate at least one of: a time position or range of a wireless time-frequency resource to be reported by the terminal device; a frequency position or width of the wireless time-frequency resource to be reported by the terminal device; or, a quantity of the wireless time-frequency resource to be reported by the terminal device  (see paragraph 193; the physical resource blocks (PRBs) are part of a pool of resources which implicitly has multiple PRBs).  
In regards to claims 3, and 15 Parron teaches, wherein the first configuration information comprises the first index (see paragraph 76; see figure 7 resource element 705 may be indexed as (k, l) where k is the index number of subcarrier, in the range 0 to N.M−1 (as indicated by 703)).  
In regards to claims 4 and 16, Parron teaches, wherein the method further comprises determining, by the terminal device, the first wireless time-frequency resource according to a target service (see paragraph 77; see paragraph 88, see figure 8 step 815; the sidelink resources are based on priority; The gNB 105 may receive, from a UE 102, an uplink control message that indicates that the UE 102 requests a V2V sidelink transmission of a prioritized message. The eNB 104 may select, for the V2V sidelink transmission of the prioritized message, one or more PRBs of the resource pool and one or more sub-frames of the resource pool. The gNB 105 may transmit, to the UE 102 and to other UEs 102, a downlink control message that indicates: the selected PRBs, the selected sub-frames, and that the other UEs 102 are to mute sidelink transmissions in the selected PRBs in the selected sub-frames to enable the V2V sidelink transmission of the prioritized message).  
In regards to claims 5 and 17, Parron teaches, wherein the determining, by the terminal device, the first wireless time-frequency resource comprises at least one of: determining, by the terminal device, a time position or range of the first wireless time- frequency resource; determining, by the terminal device, a frequency position or width of the first wireless time- frequency resource; or determining, by the terminal device, a quantity of the first wireless time-frequency resource (see figure 8, steps 820 and figure 9, step 915; the terminal selects one or more of the PRBs and subframes for the V2V sidelink transmissions).  
In regards to claims 8 and 20, Parron teaches, wherein the second configuration information is configured to indicate at least one of: a time position or range of a wireless time-frequency resource to be sensed by the terminal device; a frequency position or width of the wireless time-frequency resource to be sensed by the terminal device; or a quantity of the wireless time-frequency resource to be sensed by the terminal device (see paragraph 97; see figure 8, step 830; at operation 830, the gNB 105 may transmit a downlink control message that indicates one or more parameters for one or more channel sense measurements by UEs 102. Example parameters for the channel sense measurements include, but are not limited to: a number of PRBs for the measurements, a number of sub-frames for the measurements)
In regards to claim 9, Parron teaches, wherein the determining, by the terminal device, the second wireless time-frequency resource comprises at least one of: determining, by the terminal device, a time position or range of the second wireless time- frequency resource; determining, by the terminal device, a frequency position or width of the second wireless time- frequency resource; or determining, by the terminal device, a quantity of the second wireless time-frequency resource (see paragraph 98; the channel sense measurement may be a sidelink received signal strength indicator (S-RSSI). Other measurements may be used, including but not limited to a signal-to-noise ratio (SNR), a reference signal received power (RSRP), a reference signal received quality (RSRQ), a channel busy ratio (CBR), or measurements to report candidate subset of resources for selection or subset of resources that should not be used (unavailable/excluded) for transmission).  
In regards to claim 10, Parron teaches, wherein the reporting, by the terminal device, the measurement result of the first wireless time-frequency resource used for terminal-to-terminal communication to the network device comprises periodically reporting, by the terminal device, the measurement result of the first wireless time-frequency resource to the network device (see paragraph 168; triggering conditions to report additional information may be used, including periodic reporting modes and configuration of the report content; see paragraphs 179 and 186; UE 102 reporting may be UE specifically configured as periodic).  
In regards to claim 11, Parron teaches, wherein the measurement result is carried in at least one of a radio resource control (RRC) signaling, a media access control element (MAC CE), a buffer status report (BSR), or a physical uplink control (see paragraph 99; the gNB 105 may receive an uplink control message that indicates the one or more channel sense measurements. Any suitable type of uplink control message, such as a PUCCH, PUSCH and/or other, may be used; see paragraph 106 for the use of MAC CE; see paragraph 128 for the use preconfigured RRC).  
In regards to claim 12, Parron teaches, wherein the measurement result further comprises at least one of following information of the first time-frequency resource: time- frequency location information; RSRP information; RSSI information; or RSRQ information (see paragraph 98; the measurements can be S-RSSI, RSRP, RSRQ, etc.).  
Response to Arguments
Applicant’s arguments with respect to claim(s) filed on 10/4/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466